GRISBAUM, Judge.
Our original judgment in this case was vacated and set aside by the Louisiana Supreme Court on June 13, 1997. Accordingly, we now revisit this matter on remand.
The UM rejection form at issue in this matter is identical to the one found valid by the Louisiana Supreme Court in Daigle v. Authement, 96-1662 (La.4/8/97), 691 So.2d 1213, rendered subsequent to our original opinion. In light of this, we reluctantly reverse our original decision and find the UM rejection form to be valid. As such, the judgment of the trial court is hereby reversed.

REVERSED.